                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


ROBERT W. CHRISTIE and AMANDA
CHRISTIE, husband and wife,

          Plaintiffs,

v.                                   Civil Action no. 2:18-cv-1458

ESTATE OF JAMES SCOTT WALRAVEN,
deceased, JOHN DOE and/or JANE DOE,
Administrator/Administratrix of THE
ESTATE OF JAMES SCOTT WALRAVEN, deceased,
CONTINENTAL CASUALTY COMPANY, INC.,
A/K/A CONTINENTAL CASUALTY COMPANY,
A/K/A/ THE CONTINENTAL CORPORATION, AKA
CNA GROUP LIFE ASSURANCE COMPANY, an
Illinois corporation; LOCKTON AFFINITY,
LLC, a Missouri limited liability company;
and COLUMBIA CASUALTY COMPANY, a subsidiary
or affiliate of CONTINENTAL CASUALTY
COMPANY, INC., an Illinois corporation,

          Defendants.


                  MEMORANDUM OPINION AND ORDER


          Pending is the motion of defendant Lockton Affinity

Series of Lockton Affinity, LLC (“Lockton”) 1 to dismiss

plaintiffs’ claims for negligence and breach of fiduciary duty,

filed November 26, 2018.   On December 10, 2018, the plaintiffs

filed a response in opposition, to which the defendant did not

reply.


1 Lockton asserts that it is erroneously identified in the
complaint as Lockton Affinity, LLC.


                                 1
          This case arises from an automobile accident that

occurred November 15, 2017 on West Virginia State Route 2 near

Parkersburg, West Virginia.    Compl. ¶ 1.    James Scott Walraven,

an alleged uninsured driver, allegedly negligently caused the

accident by driving despite having an illness that caused him to

lose consciousness and, in this instance, caused him to cross

the double yellow centerline and collide with the automobile

driven by plaintiff Robert W. Christie.      Id. ¶¶ 22, 30.   Mr.

Walraven died in the accident, and Mr. Christie suffered, inter

alia, injuries causing medical and related expenses amounting to

approximately $248,101.84.    Id. ¶ 65.


          Mr. Christie is the managing member of Extended Care

Services, LLC (“the insured”) which, at the time of the

accident, was insured by Continental Casualty Company under a

comprehensive general liability insurance policy, including one

million dollars’ worth of bodily injury liability coverage for

non-owned automobiles.   Id. ¶¶ 7, 11.    Mr. Christie made a claim

“for uninsured motorist coverage benefits” under Extended Care

Services, LLC’s insurance policy, which was denied, allegedly

“on the basis that ‘There is no UM/UIM coverage afforded under

the policy for this incident[.]’”     Id. ¶ 16, 17.




                                  2
          Mr. Christie brings seven counts against the

defendants: negligence of James Scott Walraven (Count I);

coverage under Extended Care Services, LLC’s insurance policy

(Count II) 2; damages (Count III) 3; loss of consortium by Amanda

Christie (Count IV); violations of the West Virginia Unfair

Trade Practices Act by Continental Casualty Company (Count V);

common law bad faith against Continental Casualty Company (Count

VI); and three causes of action -- negligence, breach of

contract, and breach of fiduciary duties -- asserted in one

count against Lockton Affinity, LLC, the company which assisted

Mr. Christie and Extended Care Services, LLC in procuring the

insurance policy (Count VII). 4




2 This count is entitled in the complaint “Additional Facts
Related to the Plaintiffs’ Claims Against John Doe for
Underinsured Motorist Coverage. The paragraphs thereunder
allege that Mr. Christie was wrongfully denied his claim.
3 This count, consisting of two paragraphs, simply alleges the
type and extent of damages to which Mr. Christie alleges he is
entitled.
4 On April 4, 2019, the court entered a memorandum opinion and
order granting the plaintiffs’ motion to bifurcate and stay all
issues of damages and liability in the plaintiffs’ personal
injury claims from all matters relating to the plaintiffs’
insurance coverage. Therein, the court ordered that Count II be
bifurcated from the remaining counts, and that all discovery
except that related to Count II be stayed until the further
order of the court. Discovery as to those counts remain stayed.


                                  3
          Pertinent to this motion are the allegations contained

in Count VII, which is the only count alleged against Lockton,

and which consists of the three causes of action just noted.

Therein, the plaintiffs allege that defendant Lockton procured

the liability policy issued to Extended Care Services, LLC “in

exchange for a fee or commission and thereby profited from the

sale of the policy to the insured.”      Id. ¶¶ 99-100.   Defendant

Lockton allegedly “acted as an agent of the insured, in law and

in fact, under the subject policy with respect to the

procurement of the policy for and on behalf of the insured.”

Id. ¶ 101.


          Plaintiffs allege that defendant Lockton owed it

several duties.   First, they allege that “[i]n procuring the

policy for the insured, defendant Lockton owed a duty of

reasonable care to the insured and its members and employees,

including the duty to make sure that the process of procuring

the policy for the insured was accomplished in accordance with

the laws, statutes and regulations of the State of West

Virginia[.]”   Id. ¶ 102.   Second, they allege that “[d]efendant

Lockton also owed contractual duties to Extended Care Services,

LLC and to its members and employees, who were beneficiaries of

the insurance contract.”    Id. ¶ 103.    Third, they allege that

“[d]efendant Lockton, as agent for Extended Care Services, LLC,




                                  4
its members and employees, also owed a higher fiduciary duty . .

. [arising] out of the special relationship between agent and

principal and reasonable reliance by the principal on the

knowledge and expertise of the agent in procuring an important

policy of liability insurance, and particularly automobile

liability insurance of the excess type, fully in accordance with

the requirements with West Virginia law[.]”   Id. ¶ 104.


          Plaintiffs allege that defendant Lockton breached each

of these duties “by its utter and complete failure to make

certain that one or more of the other culpable defendants

offered uninsured motorist coverage to the insured as required

by West Virginia Code § 33-76-31f and applicable case law, by

notifying the insured of that legal requirement, by recommending

to the insured that it purchase said coverage on behalf of its

members and employees, and by making sure that if the decision

was made by the insured not to purchase uninsured motorist

coverage in conjunction with the policy, that the proper forms

required by West Virginia law were utilized such that the

insured and, specifically, its managing member, Robert W.

Christie, could make a knowing and intelligent selection or

rejection of such coverage.”   Id. ¶ 105.




                                 5
            As a result of the alleged “negligence, breach of

contract and breach of fiduciary duty committed by defendant

Lockton, Robert W. Christie, the managing member of Extended

Care Services, LLC, was [allegedly] not afforded the opportunity

required by West Virginia law to purchase uninsured motorists

coverage . . . and was deprived of the opportunity to protect

himself and the employees of his business from catastrophic

loss[,]” including that which occurred as a result of the

subject accident.    Id. ¶ 107.   Plaintiffs seek relief, inter

alia, in the amount of attorneys’ fees, compensatory damages and

interest, “[t]he entry of an Order awarding annoyance,

inconvenience and aggravation, and other extra-contractual

damages, plus punitive damages.”       Id. WHEREFORE Clause.

Defendant Lockton filed a motion to dismiss.


            Federal Rule of Civil Procedure 8(a)(2) requires that

a pleading contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.”       Rule 12(b)(6)

correspondingly provides that a pleading may be dismissed when

there is a “failure to state a claim upon which relief can be

granted.”


            To survive a motion to dismiss, a pleading must recite

“enough facts to state a claim to relief that is plausible on

its face.”   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570



                                   6
(2007); see also Monroe v. City of Charlottesville, 579 F.3d

380, 386 (4th Cir. 2009) (quoting Giarratano v. Johnson, 521

F.3d 298, 302 (4th Cir. 2008)).    In other words, the “[f]actual

allegations must be enough to raise a right to relief above the

speculative level.”    Twombly, 550 U.S. at 555 (citation

omitted).


            A district court’s evaluation of a motion to dismiss

is underlain by two principles.    First, the court “must accept

as true all of the factual allegations contained in the

[pleading].”    Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing

Twombly, 550 U.S. at 555-56).    Such factual allegations should

be distinguished from “mere conclusory statements,” which are

not to be regarded as true.    Iqbal, 556 U.S. at 678 (“[T]he

tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal

conclusions.”).    Second, the court must “draw[] all reasonable

factual inferences . . . in the [nonmovant’s] favor.”    Edwards

v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999).


            Defendant Lockton seeks to dismiss only the negligence

and breach of fiduciary duties claims of Count VII on the

grounds that they are indistinguishable from the breach of

contract claim, also of Count VII.    This notion, otherwise known

as the “gist of the action” doctrine, is described by the West



                                  7
Virginia Supreme Court of Appeals as follows:

     Tort liability of the parties to a contract arises
     from the breach of some positive legal duty imposed by
     law because of the relationship of the parties, rather
     than from a mere omission to perform a contract
     obligation. An action in tort will not arise for
     breach of contract unless the action in tort would
     arise independent of the existence of the contract.

Lockhart v. Airco Heating & Cooling, Inc., 211 W. Va. 609 Syl.

Pt. 9 (2002).   Under this doctrine, recovery in tort will be

barred if any of the following factors is demonstrated:

     (1) where liability arises solely from the contractual
     relationship between the parties; (2) when the alleged
     duties breached were grounded in the contract itself;
     (3) where any liability stems from the contract; and
     (4) when the tort claim essentially duplicates the
     breach of contract claim or where the success of the
     tort claim is dependent on the success of the breach
     of contract claim.

Gaddy Eng'g Co. v. Bowles Rice McDavid Graff & Love, LLP, 231 W.

Va. 577, 586 (2013).   “Succinctly stated, whether a tort claim

can coexist with a contract claim is determined by examining

whether the parties' obligations are defined by the terms of the

contract.”   Id.


          Each of the duties allegedly owed to the plaintiffs

arose from the parties’ contract; the plaintiffs do not

adequately plead the existence of any independent duty-imposing

relationship.   Rather, the alleged duty of reasonable care arose

from the defendant’s obligation under their contract “[i]n

procuring the policy for the insured[,]” Compl. ¶ 102, and the



                                 8
alleged fiduciary duty also arose from the defendant’s role “in

procuring an important policy of liability insurance,” id. ¶

104.   Moreover, the tort claims are entirely duplicative of the

breach of contract claim.    Indeed, the allegations as to the

breaches of each duty are contained in the same paragraph of the

complaint, with no indication as to which alleged breach applies

to which claim.   Id. ¶ 5.   It is thus apparent that the three

causes of action are essentially identical, with the two tort

actions simply being “[‘]breach of contract claims masquerading

as’ tort claims.”   Dan Ryan Builders, Inc. v. Crystal Ridge

Dev., Inc., 783 F.3d 976, 982 (4th Cir. 2015) (quoting Gaddy,

231 W. Va. at 586).   The tort actions must therefore be

dismissed, allowing the plaintiffs to pursue their action

against defendant Lockton in Count VII solely as a breach of

contract.


            It is, accordingly, ORDERED that the motion to dismiss

be, and it hereby is, granted.    It is further ORDERED that the

plaintiffs’ claims for negligence and breach of fiduciary duty,

both found in Count VII of the complaint, be, and they hereby

are, dismissed.




                                  9
          The Clerk is requested to transmit this order to all

counsel of record and to any unrepresented parties.



                                    DATED: May 31, 2019




                               10
